FILED
                             NOT FOR PUBLICATION
                                                                               DEC 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

DAVID HODGES,                                    No.   20-35066

              Plaintiff-Appellant,               D.C. No. 6:15-cv-00521-AC

 v.
                                                 MEMORANDUM*
CORIZON HEALTH, INC.; TRANG
TRAN, RN; ANDREW GRASLEY, MD;
CHERYL CALCAGNO, FNP,

              Defendants-Appellees,

 and

CLACKAMAS COUNTY; JOSEPH
MCCARTHY, MD; WALTER HARDIN,
DO,

              Defendants.


                    Appeal from the United States District Court
                             for the District of Oregon
                    John V. Acosta, Magistrate Judge, Presiding

                            Submitted December 3, 2020 **


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TROTT, SILVERMAN, and NR SMITH, Circuit Judges

      David Hodges appeals the judgment entered in favor of the defendants in his

action claiming deliberate indifference and medical negligence while he was a

pretrial detainee in Clackamas County Jail. We have jurisdiction pursuant to 28

U.S.C. § 1291 and review de novo the grant of summary judgment. Nev. Dep’t. of

Corr. v. Green, 648 F.3d 1014, 1018 (9th Cir. 2011). We affirm.

      The district court appropriately exercised its discretion by denying the

motion for appointment of a third pro bono counsel. Palmer v. Valdez, 560 F.3d

965, 970 (9th Cir. 2009) (setting forth the standard of review and exceptional

circumstances test). Pro bono counsel represented Hodges early in the case,

amended the complaint, conducted extensive discovery, interviewed Hodges’s

cardiologist, and negotiated a settlement while summary judgment was pending.

Counsel turned extensive discovery over to Hodges after he fired her. Hodges then

demonstrated an ability to understand and prosecute his case and partially

prevailed on summary judgment.

      The district court appropriately exercised its discretion by declining to

appoint a medical expert after Hodges’s withdrew his motion and informed the

court that he had located a pro bono expert. Claiborne v. Blauser, 934 F.3d 885,




                                          2
901 n.7 (9th Cir. 2019) (explaining the district court’s discretion to appoint a

medical expert).

      The district court appropriately exercised its discretion by denying Hodges’s

requests to reopen discovery. Green, 648 F.3d at 1018 (setting forth the standard

of review). Pro bono counsel had deposed the named defendants, obtained

numerous documents from the defendants, and turned the discovery over to

Hodges. Although Hodges wanted to depose his cardiologist, he conceded that pro

bono counsel had interviewed the doctor, who substantially agreed with the

defendants’ expert medical witness.

      The district court appropriately exercised its discretion by holding that

Exhibit 16 (website information from the National Institute of Health and a

handout from the American Heart Association) was inadmissible to prove the

medical standard of care for treatment of Hodges’s heart condition in jail. Green,

648 F.3d at 1018 (holding that we review for an abuse of discretion and affirm

“unless [the] evidentiary ruling was manifestly erroneous and prejudicial.”). As a

matter of law, Hodges’s own lay opinion cannot create a genuine issue of material

fact regarding the need for a specific type of medical treatment or establish the

standard of care for negligence. Franklin v. Or. State Welfare Div., 662 F.2d 1337,

1344 (9th Cir. 1981) (holding that “[a] difference of opinion between a prisoner-


                                           3
patient and prison medical authorities regarding treatment does not give rise to a §

1983 claim”); Trees v. Ordonez, 311 P.3d 848, 854 (Or. 2013) (holding that expert

testimony is necessary to establish the standard of care in most Oregon medical

malpractice cases). Contrary to Hodges’s argument, the defense expert, Douglas

Dawley, M.D., sufficiently substantiated his opinion.

      The district court appropriately exercised its discretion by giving Hodges an

additional two months, instead of 120 days, to respond to the remaining summary

judgment issues. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir.

2010) (setting forth the standard of review). The motion had been pending for over

two years. In any event, the district court subsequently gave Hodges several

extensions of time to obtain his expert opinion and file a surreply to the motion.

Hodges had more than enough time to respond to the motion.

      Summary judgment was proper for the defendants on the deliberate

indifference claim. Gordon v. Cnty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir.

2018) (setting forth the objective deliberate indifference standard for pretrial

detainee medical care claims). At most, the evidence establishes a difference of

opinion between Hodges himself and the medical experts regarding the type of

medical treatment that Hodges should have received in jail. As a matter of law, the

difference of opinion does not rise to the level of deliberate indifference. Sanchez


                                           4
v. Vild, 891 F.2d 240, 242 (9th Cir. 1989), citing Estelle v. Gamble, 429 U.S. 97,

107 (1976); Franklin, 662 F.2d at 1344.

       Hodges alleges that he didn’t receive while in jail the angiogram ordered by

his cardiologist before he was transferred to the prison twenty-one days later. He

has not shown that this isolated incident caused any harm. Therefore, he hasn’t

shown deliberate indifference. Shapley v. Nev. Bd. of State Prison Comm’rs, 766

F.2d 404, 407 (9th Cir. 1985) (holding that a “mere delay of surgery, without more,

is insufficient to state a claim of deliberate medical indifference”).

       Finally, summary judgment was proper on the state negligence claim.

Hodges was not qualified to opine on the standard of care. Trees, 311 P.3d at 854

(holding that expert testimony is necessary to establish the standard of care in most

Oregon medical malpractice cases). In any event, the medical expert opined that

Hodges received the proper care, did not suffer a heart attack while he was in jail,

and the care provided in jail did not cause Hodges heart damage. Rather, any

damage was caused by the natural progression of his heart disease and could not be

linked to his treatment in jail.

       AFFIRMED.




                                           5